OPINION OF THE COURT
Memorandum.
The order of the Appellate Division is modified, without costs, by providing that the application to validate the designating petition of Calvin C. G. Williams is granted only to the extent of directing that the name of Calvin C. G. Williams be placed on the ballot as a candidate for the position of Assembly District Leader, Liberal Party, from the 32nd Assembly District, and of reinstating so much of the order of Special Term as struck the names of all other candidates named in said petition from the ballot, and to dismiss as moot the petition to invalidate said designating petition, and, as so modified, the order should be affirmed. Petitioner Williams was not a proper party to bring a proceeding to validate the Williams petition as to candidates other than himself.
*727Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
Order modified, without costs, in accordance with the memorandum herein and, as so modified, affirmed.